PROSPECTUS DATED JANUARY 28, 2010, AS SUPPLEMENTED MARCH 19, 2010,APRIL 30, 2010, MAY 21, 2, 2010 Prime Money Market Fund Government Money Market Fund Institutional Class (CNMXX) Institutional Class (CNIXX) Class N (CNPXX) Class N (CNGXX) Class S (CNSXX) Class S (CNFXX) California Tax Exempt Money Market Fund Large Cap Growth Equity Fund Institutional Class (CNTXX) Institutional Class (CNGIX) Class N (CNEXX) Class N (CLEAX) Class S (CEMXX) Large Cap Value Equity Fund Multi-Asset Fund Institutional Class (CNLIX) Institutional Class (CNIIX) Class N (CVEAX) Class N (CNIAX) Corporate Bond Fund Government Bond Fund Institutional Class (CNCIX) Institutional Class (CNBIX) Class N (CCBAX) Class N (CGBAX) California Tax Exempt Bond Fund High Yield Bond Fund Institutional Class (CNTIX) Institutional Class (CHYIX) Class N (CCTEX) Class N (CHBAX) RCB Small Cap Value Fund Limited Maturity Fixed Income Fund Institutional Class (RCBIX) Institutional Class (AHLFX) Class N (RCBAX) Class N (AHALX) Class R (RCBSX) Socially Responsible Equity Fund Full Maturity Fixed Income Fund Institutional Class (AHSRX) Institutional Class (AHFMX) Class N (AHRAX) Class N (AHAFX) Diversified Equity Fund Institutional Class (AHDEX) Class N (AHADX) table of contents Summaries 2 Prime Money Market Fund (the “Prime Money Fund”) 2 Government Money Market Fund (the “Government Money Fund”) 5 California Tax Exempt Money Market Fund (the “California Money Fund”) 8 Large Cap Growth Equity Fund (the “Large Cap Growth Fund”) 11 Large Cap Value Equity Fund (the “Large Cap Value Fund”) 14 Multi-Asset Fund 17 Corporate Bond Fund 21 Government Bond Fund 24 California Tax Exempt Bond Fund 27 High Yield Bond Fund 30 RCB Small Cap Value Fund 33 Limited Maturity Fixed Income Fund 37 Full Maturity Fixed Income Fund 41 Diversified Equity Fund 45 Socially Responsible Equity Fund 48 More About the Funds 51 More About the Funds’ Risks 58 Management of the Funds 66 How to Buy, Sell and Exchange Shares 72 Dividends and Taxes 81 Financial Highlights 83 Important Terms to Know Privacy Principles For More Information Back Cover Mutual fund shares are not insured or guaranteed by the U.S. Government, the Federal Deposit Insurance Corporation or any other governmental agency. Mutual fund shares are not bank deposits, nor are they obligations of, or issued, endorsed or guaranteed by City National Bank. Investing in mutual funds involves risks, including possible loss of principal. The Funds’ Statements of Additional Information (“SAIs”) have more detailed information on all subjects covered in this Prospectus. Investors seeking more in-depth explanations of the Funds should request the SAIs and review them before purchasing shares. CNI CHARTER FUNDS | summaries Prime Money Fund INVESTMENT GOAL The Prime Money Fund is a money market fund that seeks to provide current income through low-risk investments. Also, the Prime Money Fund seeks to maintain a $1.00 per share net asset value (“NAV”). FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the Prime Money Fund. You pay no transaction fees for buying or selling shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Class N Class S Management Fees 0.25% 0.25% 0.25% Distribution (12b-1) Fee None 0.50% 0.50% Other Expenses Shareholder Servicing Fee 0.25% 0.25% 0.25% Other Fund Expenses(1) 0.10% 0.10% 0.10% Total Other Expenses 0.35% 0.35% 0.35% Total Annual Fund Operating Expenses 0.60% 1.10% 1.10% The Total Annual Fund Operating Expenses above do not correlate to the ratio of expenses to average net assets given in the financial highlights (Other Fund Expenses have been restated to reflect current fees and do not reflect any expenses of participation in the Treasury Guarantee Program which terminated on September 18, 2009). EXAMPLE This Example is intended to help you compare the cost of investing in the Prime Money Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Prime Money Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class $ 61 $ $ $ Class N $ Class S $ PRINCIPAL INVESTMENT STRATEGIES The Prime Money Fund purchases liquid, high quality, short-term debt securities in the form of U.S. dollar denominated money market instruments that, in the opinion of City National Asset Management, Inc., the Fund’s investment adviser (“CNAM”), present minimal credit risk. The Fund’s principal investments include commercial paper and short-term corporate obligations, obligations issued or guaranteed as to principal and interest by agencies or instrumentalities of the U.S. government, repurchase agreements involving those obligations, and shares of other investment companies that invest exclusively in the same types of securities as the Fund. Please review the remainder of this prospectus and the statement of additional information for more detailed descriptions of these principal investments and other securities in which the Prime Money Fund may invest. CNI CHARTER FUNDS | PRINCIPAL RISKS OF INVESTING IN THE FUND As with any money market fund, there are risks to investing. Neither CNAM nor the Prime Money Fund can guarantee that the Fund will meet its investment goal. Here are the principal risks to consider: No Guarantees – An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at an NAV of $1.00, it is possible to lose money by investing in the Fund. The Effect of Interest Rates – The Fund’s yield typically moves in the same direction as movements in short-term interest rates, although it does not do so as quickly. Market Risk of Fixed Income Securities – The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. In addition, the Fund is subject to the risk that its fixed income investments may underperform other fixed income investments or the market as a whole. Issuers – The Fund may not be able to maintain a $1.00 NAV if the issuers of securities that the Fund holds do not make their principal or interest payments on time. Rating Agencies – A credit rating is not an absolute standard of quality, but rather a general indicator that reflects only the view of the originating rating agency. If a rating agency revises downward or withdraws its rating of a security in which the Fund invests, that security may become less liquid or may lose value. Financial Services Firms – The Fund invests in obligations of financial services firms, including those of banks. Changes in economic conditions and government regulations can significantly affect these issuers. Government-Sponsored Entities – The Fund invests in securities issued by government-sponsored entities, such as mortgage-related securities, which may not be guaranteed or insured by the U.S. Government and may only be supported by the credit of the issuing agency. Management – The Fund’s performance depends on the adviser’s skill in making appropriate investments. As a result, the Fund may underperform relative to the money market or similar funds. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the Prime Money Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com for the Fund’s most current 7-day yield or to obtain updated performance information. This bar chart shows the performance of the Prime Money Fund’s Institutional Class shares based on a calendar year. Best Quarter 1.53% Q3 2000 Worst Quarter 0.04% Q4 2009 This table shows the Prime Money Fund’s average annual total returns for the periods ending December 31, 2009. Average Annual Total Returns (for the periods ended December 31, 2009) One Year Five Years Ten Years Inception Date Institutional Class 0.21% 2.85% 2.61% 03/23/1998 Class N 0.12% 2.65% 2.40% 10/18/1999 Class S 0.07% 2.47% 2.22% 10/26/1999 CNI CHARTER FUNDS | INVESTMENT MANAGER City National Asset Management, Inc. PURCHASE AND SALE OF FUND SHARES The shares of the Prime Money Fund are offered only through approved broker-dealers or authorized financial institutions (each an “Authorized Institution”). Institutional Class shares are available only to financial institutions and financial intermediaries for their own accounts or on behalf of their customers. Class N shares are intended for individual investors, partnerships, corporations, and other accounts. Class S shares are retail shares of the Fund and are intended for investors who have funds on deposit with City National Bank. The Fund has no minimum purchase or minimum shareholder account balance requirements; however, you will have to comply with the purchase and account balance minimums of your Authorized Institution. The Fund may require each Authorized Institution to meet certain aggregate investment levels before it may open an account with the Fund on behalf of its customers. Contact your Authorized Institution for more information. The shares of the Prime Money Fund are redeemable. You may redeem your shares only through your Authorized Institution. To redeem shares of the Fund, you should contact your Authorized Institution and follow its procedures, including deadlines for receipt by the Authorized Institution of your share redemption instructions. Your Authorized Institution may charge a fee for its services, in addition to the fees charged by the Fund. TAX INFORMATION The Prime Money Fund intends to make distributions that may be taxed as ordinary income or capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Prime Money Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. CNI CHARTER FUNDS | Government Money Fund INVESTMENT GOAL The Government Money Fund is a money market fund that seeks to preserve your principal and maintain a high degree of liquidity while providing current income. Also, the Government Money Fund seeks to maintain a $1.00 per share net asset value (“NAV”). FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the Government Money Fund. You pay no transaction fees for buying or selling shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Class N Class S Management Fees 0.26% 0.26% 0.26% Distribution (12b-1) Fee None 0.50% 0.50% Other Expenses Shareholder Servicing Fee 0.25% 0.25% 0.25% Other Fund Expenses(1) 0.11% 0.09% 0.09% Total Other Expenses 0.36% 0.34% 0.34% Total Annual Fund Operating Expenses 0.62% 1.10% 1.10% The Total Annual Fund Operating Expenses above do not correlate to the ratio of expenses to average net assets given in the financial highlights (Other Fund Expenses have been restated to reflect current fees and do not reflect any expenses of participation in the Treasury Guarantee Program which terminated on September 18, 2009). In April 2009, the Board of Trustees determined not to renew the Fund’s participation in the Treasury Guarantee Program.As a result, the Fund did not pay the Treasury Department the additional amount required to continue participating in the Treasury Guarantee Program through September 18, 2009. EXAMPLE This Example is intended to help you compare the cost of investing in the Government Money Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Government Money Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class $ 63 $ $ $ Class N $ Class S $ PRINCIPAL INVESTMENT STRATEGIES The Government Money Fund purchases liquid, high quality, short-term U.S. Government bonds and notes. The Fund invests at least 80% of its assets in U.S. Government securities such as U.S. Treasury obligations, obligations issued or guaranteed as to principal and interest by agencies or instrumentalities of the U.S. Government and repurchase agreements involving these obligations. Please review the remainder of this prospectus and the statement of additional information for more detailed descriptions of these principal investments and other securities in which the Government Money Fund may invest. CNI CHARTER FUNDS | PRINCIPAL RISKS OF INVESTING IN THE FUND As with any money market fund, there are risks to investing. Neither the Government Money Fund nor City National Asset Management, Inc., the Fund’s investment adviser (“CNAM”), can guarantee that the Fund will meet its investment goal. Here are the principal risks to consider: No Guarantees – An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at an NAV of $1.00, it is possible to lose money by investing in the Fund. The Effect of Interest Rates – The Fund’s yield typically moves in the same direction as movements in short-term interest rates, although it does not do so as quickly. Market Risk of Fixed Income Securities – The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. In addition, the Fund is subject to the risk that its fixed income investments may underperform other fixed income investments or the market as a whole. Issuers – The Fund may not be able to maintain a $1.00 NAV if the issuers of securities that the Fund holds do not make their principal or interest payments on time. Rating Agencies – A credit rating is not an absolute standard of quality, but rather a general indicator that reflects only the view of the originating rating agency. If a rating agency revises downward or withdraws its rating of a security in which the Fund invests, that security may become less liquid or may lose value. Government-Sponsored Entities – The Fund invests in securities issued by government-sponsored entities, such as mortgage-related securities, which may not be guaranteed or insured by the U.S. Government and may only be supported by the credit of the issuing agency. Management – The Fund’s performance depends on the adviser’s skill in making appropriate investments. As a result, the Fund may underperform relative to the money market or similar funds. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the Government Money Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com for the Fund’s most current 7-day yield or to obtain updated performance information. This bar chart shows the performance of the Government Money Fund’s Institutional Class shares based on a calendar year. Best Quarter 1.33% Q1 2001 Worst Quarter 0.01% Q4 2009 This table shows the Government Money Fund’s average annual total returns for the periods ending December 31, 2009. Average Annual Total Returns (for the periods ended December 31, 2009) One Year Five Years Ten Years or Life of Fund Inception Date Institutional Class 0.09% 2.70% 2.47% 04/03/2000 Class N 0.06% 2.51% 2.34% 06/21/1999 Class S 0.03% 2.35% 2.16% 10/06/1999 CNI CHARTER FUNDS | INVESTMENT MANAGER City National Asset Management, Inc. PURCHASE AND SALE OF FUND SHARES The shares of the Government Money Fund are offered only through approved broker-dealers or authorized financial institutions (each an “Authorized Institution”). Institutional Class shares are available only to financial institutions and financial intermediaries for their own accounts or on behalf of their customers. Class N shares are intended for individual investors, partnerships, corporations, and other accounts. Class S shares are retail shares of the Fund and are intended for investors who have funds on deposit with City National Bank. The Government Money Fund has no minimum purchase or minimum shareholder account balance requirements; however, you will have to comply with the purchase and account balance minimums of your Authorized Institution. The Fund may require each Authorized Institution to meet certain aggregate investment levels before it may open an account with the Fund on behalf of its customers. Contact your Authorized Institution for more information. The shares of the Government Money Fund are redeemable. You may redeem your shares only through your Authorized Institution. To redeem shares of the Fund, you should contact your Authorized Institution and follow its procedures, including deadlines for receipt by the Authorized Institution of your share redemption instructions. Your Authorized Institution may charge a fee for its services, in addition to the fees charged by the Fund. TAX INFORMATION The Government Money Fund intends to make distributions that may be taxed as ordinary income or capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Government Money Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. CNI CHARTER FUNDS | California Money Fund INVESTMENT GOAL The California Money Fund is a money market fund that seeks to preserve your principal and maintain a high degree of liquidity while providing current income that is exempt from federal, and to the extent possible, California state personal income tax. Also, the California Money Fund seeks to maintain a $1.00 per share net asset value (“NAV”). FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the California Money Fund. You pay no transaction fees for buying or selling shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Class N Class S Management Fees 0.27% 0.27% 0.27% Distribution (12b-1) Fee None 0.50% 0.50% Other Expenses Shareholder Servicing Fee 0.25% 0.25% 0.25% Other Fund Expenses(1) 0.09% 0.09% 0.09% Total Other Expenses 0.34% 0.34% 0.34% Total Annual Fund Operating Expenses 0.61% 1.11% 1.11% The Total Annual Fund Operating Expenses above do not correlate to the ratio of expenses to average net assets given in the financial highlights (Other Fund Expenses have been restated to reflect current fees and do not reflect any expenses of participation in the Treasury Guarantee Program which terminated on September 18, 2009). EXAMPLE This Example is intended to help you compare the cost of investing in the California Money Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the California Money Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class $ 62 $ $ $ Class N $ Class S $ PRINCIPAL INVESTMENT STRATEGIES The California Money Fund purchases liquid, high quality, short-term municipal money market securities issued by the State of California and its agencies, by various counties, cities and regional or special districts in California, and by various other sectors of the California municipal securities market. The Fund invests at least 80% of its assets in municipal obligations that pay interest which is expected to be exempt from federal and California state personal income tax and securities that pay interest which is not a preference item for purposes of the federal alternative minimum tax (the “AMT”). Principal investments of the Fund also include high quality municipal bonds, notes and tax exempt commercial paper. Please review the remainder of this prospectus and the statement of additional information for more detailed descriptions of these principal investments and other securities in which the Fund may invest. CNI CHARTER FUNDS | PRINCIPAL RISKS OF INVESTING IN THE FUND As with any money market fund, there are risks to investing. Neither the California Money Fund nor City National Asset Management, Inc., the Fund’s investment adviser (“CNAM”), can guarantee that the Fund will meet its investment goal. Here are the principal risks to consider: No Guarantees – An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at an NAV of $1.00, it is possible to lose money by investing in the Fund. California Risk Factors – The Fund may be subject to greater risks than other tax exempt money market funds that are diversified across issuers located in a number of states. The Fund is vulnerable to adverse economic, political or other events that may lessen the ability of California municipal securities issuers to pay interest and principal on their securities. Actual or perceived erosion of the creditworthiness of California municipal issuers may also reduce the value of the Fund’s holdings. Municipal Obligations – U.S. state and local governments issuing municipal securities held by the underlying funds rely on taxes and revenues from private projects financed by municipal securities to pay interest and principal on municipal debt. The payment of principal and interest on these obligations may be adversely affected by a variety of factors at the state or local level, including poor statewide or local economic results, changing political sentiments, legislation, policy changes or voter-based initiatives, erosion of the tax base or revenues of the state or one or more local governments, natural disasters, or other economic or credit problems. Taxes – Although one of the Fund’s goals is to provide income exempt from federal and California state personal income taxes, some of its income may be subject to the AMT. The Effect of Interest Rates – The Fund’s yield typically moves in the same direction as movements in short-term interest rates, although it does not do so as quickly. Market Risk of Fixed Income Securities – The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. In addition, the Fund is subject to the risk that its fixed income investments may underperform other fixed income investments or the market as a whole. Issuers – The Fund may not be able to maintain a $1.00 NAV if the issuers of securities that the Fund holds do not make their principal or interest payments on time. Rating Agencies – A credit rating is not an absolute standard of quality, but rather a general indicator that reflects only the view of the originating rating agency. If a rating agency revises downward or withdraws its rating of a security in which the Fund invests, that security may become less liquid or may lose value. Management – The Fund’s performance depends on the adviser’s skill in making appropriate investments. As a result, the Fund may underperform relative to the money market or similar funds. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in municipal obligations of issuers in states other than California or taxable money market securities. During such a period, the Fund may not achieve its investment goals. CNI CHARTER FUNDS | PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the California Money Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com for the Fund’s most current 7-day yield or to obtain updated performance information. This bar chart shows the performance of the California Money Fund’s Institutional Class shares based on a calendar year. Best Quarter 0.77% Q2 2007 Worst Quarter 0.01% Q4 2009 This table shows the California Money Fund’s average annual total returns for the periods ending December 31, 2009. Average Annual Total Returns (for the periods ended December 31, 2009) One Year Five Years Ten Years or Life of Fund Inception Date Institutional Class 0.13% 1.80% 1.59% 04/03/2000 Class N 0.07% 1.60% 1.45% 06/21/1999 Class S 0.04% 1.44% 1.23% 11/12/1999 INVESTMENT MANAGER City National Asset Management, Inc. PURCHASE AND SALE OF FUND SHARES The shares of the California Money Fund are offered only through approved broker-dealers or authorized financial institutions (each an “Authorized Institution”). Institutional Class shares are available only to financial institutions and financial intermediaries for their own accounts or on behalf of their customers. Class N shares are intended for individual investors, partnerships, corporations, and other accounts. Class S shares are retail shares of the Fund and are intended for investors who have funds on deposit with City National Bank. The California Money Fund has no minimum purchase or minimum shareholder account balance requirements; however, you will have to comply with the purchase and account balance minimums of your Authorized Institution. The Fund may require each Authorized Institution to meet certain aggregate investment levels before it may open an account with the Fund on behalf of its customers. Contact your Authorized Institution for more information. The shares of the California Money Fund are redeemable. You may redeem your shares only through your Authorized Institution. To redeem shares of the Fund, you should contact your Authorized Institution and follow its procedures, including deadlines for receipt by the Authorized Institution of your share redemption instructions. Your Authorized Institution may charge a fee for its services, in addition to the fees charged by the Fund. TAX INFORMATION The California Money Fund intends to distribute income that is exempt from regular federal and California state income taxes. A portion of the Fund’s distributions may be subject to such taxes or to the AMT. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the California Money Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. CNI CHARTER FUNDS | Large Cap Growth Fund INVESTMENT GOAL The Large Cap Growth Fund seeks to provide capital appreciation by investing in large U.S. corporations and U.S. dollar denominated American Depositary Receipts of large foreign corporations with the potential for growth. FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the Large Cap Growth Fund. You pay no sales charges or transaction fees for buying or selling shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Class N Management Fees 0.65% 0.65% Distribution (12b-1) Fee None 0.25% Other Expenses Shareholder Servicing Fee 0.25% 0.25% Other Fund Expenses 0.10% 0.10% Total Other Expenses 0.35% 0.35% Total Annual Fund Operating Expenses 1.00% 1.25% EXAMPLE This Example is intended to help you compare the cost of investing in the Large Cap Growth Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Large Cap Growth Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class $ Class N $ PORTFOLIO TURNOVER The Large Cap Growth Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 12% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES At least 80% of the Large Cap Growth Fund’s portfolio consists of equity securities of large U.S. corporations and U.S. dollar denominated American Depositary Receipts of large foreign corporations. For this purpose, City National Asset Management, Inc., the Fund’s investment adviser (“CNAM”), considers a large corporation to be a company with a market capitalization similar to the market capitalizations of the companies in the S&P 500/Citigroup Growth Index at the time of investment. CNAM selects companies with share price growth potential based on a combination of quantitative and fundamental analysis. Please review the remainder of this prospectus and the statement of additional information for more detailed descriptions of these principal investments and other securities in which the Large Cap Growth Fund may invest. CNI CHARTER FUNDS | PRINCIPAL RISKS OF INVESTING IN THE FUND As with any mutual fund, there are risks to investing. Neither Large Cap Growth Fund nor CNAM can guarantee that the Fund will meet its investment goal. The Fund will expose you to risks that could cause you to lose money. Here are the principal risks to consider: Market Risk of Equity Securities – By investing in stocks, the Fund may expose you to a sudden decline in the share price of a particular portfolio holding or to an overall decline in the stock market. In addition, the Fund’s principal market segment may underperform other segments or the market as a whole. The value of your investment in the Fund will fluctuate daily and cyclically based on movements in the stock market and the activities of individual companies in the Fund’s portfolio. Investment Style – CNAM primarily uses a growth style to select investments for the Fund. This style may fall out of favor, may underperform other styles and may increase the volatility of the Fund’s share price. Management – The Fund’s performance depends on the portfolio managers’ skill in making appropriate investments. As a result, the Fund may underperform relative to the equity market or similar funds. Foreign Securities – Foreign investments tend to be more volatile than domestic securities, and are subject to risks that are not typically associated with domestic securities (e.g., changes in currency rates and exchange control regulations, unfavorable political and economic developments and the possibility of seizure or nationalization of companies, or the imposition of withholding taxes on income). American Depositary Receipts – The Fund invests in U.S. dollar denominated American Depositary Receipts of foreign companies (“ADRs”) which are sponsored by the foreign issuers. ADRs are subject to the risks of changes in currency or exchange rates (which affect the value of the issuer even though ADRs are denominated in U.S. dollars) and the risks of investing in foreign securities. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the Large Cap Growth Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com to obtain updated performance information. This bar chart shows the performance of the Large Cap Growth Fund’s Institutional Class shares based on a calendar year. Best Quarter 14.32% Q2 2009 Worst Quarter (20.40)% Q4 2008 This table shows the average annual total returns of each class of the Large Cap Growth Fund for the periods ending December 31, 2009. The table also shows how the Fund’s performance compares with the returns of an index comprised of companies similar to those held by the Fund. Average Annual Total Returns (for the periods ended December 31, 2009) One Year Five Years Ten Years or Life of Fund Inception Date Institutional Class 1/14/2000 Return Before Taxes 30.02% 1.18% (2.48)% Return After Taxes on Distributions 29.72% 1.09% (2.53)% Return After Taxes on Distributions and Sale of Fund Shares 19.49% 0.98% (2.08)% Class N 3/28/2000 Return Before Taxes 29.66% 0.93% (3.45)% S&P 500/Citigroup Growth Index 31.57% 0.96% (3.04)% 1/31/2000 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The performance of Institutional Class shares does not reflect Class N shares’ Rule 12b-1 fees and expenses. After-tax returns for Class N shares will vary from the after-tax returns shown above for Institutional Class shares. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. CNI CHARTER FUNDS | INVESTMENT MANAGER City National Asset Management, Inc. PORTFOLIO MANAGERS Barbara Bruser and Brian L. Garbe have served as portfolio managers for the Large Cap Growth Fund since May 18, 2010, and the Fund’s inception on January 14, 2000, respectively. PURCHASE AND SALE OF FUND SHARES Institutional Class shares are available only to financial institutions and financial intermediaries for their own accounts or on behalf of their customers. Class N shares are intended for individual investors, partnerships, corporations, and other accounts. The Large Cap Growth Fund has no minimum purchase or minimum shareholder account balance requirements; however, you will have to comply with the purchase and account balance minimums of the approved broker-dealer or other financial institution through which you purchase and hold shares of the Fund (each an “Authorized Institution”). The Fund may require each Authorized Institution to meet certain aggregate investment levels before it may open an account with the Fund on behalf of its customers. Contact your Authorized Institution for more information. The shares of the Large Cap Growth Fund are redeemable. You may redeem your shares only through your Authorized Institution. To redeem shares of the Large Cap Growth Fund, you should contact your Authorized Institution and follow its procedures, including deadlines for receipt by the Authorized Institution of your share redemption instructions. Your Authorized Institution may charge a fee for its services, in addition to the fees charged by the Fund. TAX INFORMATION The Large Cap Growth Fund intends to make distributions that may be taxed as ordinary income or capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Large Cap Growth Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. CNI CHARTER FUNDS | Large Cap Value Fund INVESTMENT GOAL The Large Cap Value Fund seeks to provide capital appreciation and moderate income consistent with current returns available in the marketplace by investing in large U.S. corporations and U.S. dollar denominated American Depositary Receipts of large foreign corporations which are undervalued. FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the Large Cap Value Fund. You pay no sales charges or transaction fees for buying or selling shares of the Large Cap Value Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Class N Management Fees 0.62% 0.62% Distribution (12b-1) Fee None 0.25% Other Expenses Shareholder Servicing Fee 0.25% 0.25% Other Fund Expenses 0.10% 0.10% Total Other Expenses 0.35% 0.35% Total Annual Fund Operating Expenses 0.97% 1.22% EXAMPLE This Example is intended to help you compare the cost of investing in the Large Cap Value Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Large Cap Value Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class $ 99 $ $ $ Class N $ PORTFOLIO TURNOVER The Large Cap Value Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 18% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES At least 80% of the Large Cap Value Fund’s portfolio consists of equity securities of large U.S. corporations and U.S. dollar denominated American Depositary Receipts of large foreign corporations which are undervalued. For this purpose, City National Asset Management, Inc., the Fund’s investment adviser (“CNAM”), considers a large corporation to be a company with a market capitalization similar to the market capitalizations of the companies in the S&P 500/Citigroup Value Index at the time of investment. CNAM selects companies with share price growth potential based on a combination of quantitative and fundamental analysis. Please review the remainder of this prospectus and the statement of additional information for more detailed descriptions of these principal investments and other securities in which the Large Cap Value Fund may invest. CNI CHARTER FUNDS | PRINCIPAL RISKS OF INVESTING IN THE FUND As with any mutual fund, there are risks to investing. Neither the Large Cap Value Fund nor CNAM can guarantee that the Fund will meet its investment goal. The Fund will expose you to risks that could cause you to lose money. Here are the principal risks to consider: Market Risk of Equity Securities – By investing in stocks, the Fund may expose you to a sudden decline in the share price of a particular portfolio holding or to an overall decline in the stock market. In addition, the Fund’s principal market segment may underperform other segments or the market as a whole. The value of your investment in the Fund will fluctuate daily and cyclically based on movements in the stock market and the activities of individual companies in the Fund’s portfolio. Investment Style – CNAM primarily uses a value style to select investments for the Fund. This style may fall out of favor, may underperform other styles and may increase the volatility of the Fund’s share price. Management – The Fund’s performance depends on the portfolio managers’ skill in making appropriate investments. As a result, the Fund may underperform relative to the equity market or similar funds. Foreign Securities – Foreign investments tend to be more volatile than domestic securities, and are subject to risks that are not typically associated with domestic securities (e.g., changes in currency rates and exchange control regulations, unfavorable political and economic developments and the possibility of seizure or nationalization of companies, or the imposition of withholding taxes on income). American Depositary Receipts – The Fund invests in U.S. dollar denominated American Depositary Receipts of foreign companies (“ADRs”) which are sponsored by the foreign issuers. ADRs are subject to the risks of changes in currency or exchange rates (which affect the value of the issuer even though ADRs are denominated in U.S. dollars) and the risks of investing in foreign securities. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the Large Cap Value Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com to obtain updated performance information. This bar chart shows the performance of the Large Cap Value Fund’s Institutional Class shares based on a calendar year. Best Quarter 18.81% Q2 2003 Worst Quarter (20.90)% Q4 2008 This table shows the average annual total returns of each class of the Large Cap Value Fund for the periods ending December 31, 2009. The table also shows how the Fund’s performance compares with the returns of an index comprised of companies similar to those held by the Fund. Average Annual Total Returns (for the periods ended December 31, 2009) One Year Five Years Ten Years or Life of Fund Inception Date Institutional Class 1/14/2000 Return Before Taxes 18.55% 0.46% 1.23% Return After Taxes on Distributions 17.83% (0.25)% 0.49% Return After Taxes on Distributions and Sale of Fund Shares 11.99% 0.41% 0.93% Class N 4/13/2000 Return Before Taxes 18.28% 0.21% 1.48% S&P 500/Citigroup Growth Index 21.18% (0.27)% 1.67% 1/31/2000 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The performance of Institutional Class shares does not reflect Class N shares’ Rule 12b-1 fees and expenses. After-tax returns for Class N shares will vary from the after-tax returns shown above for Institutional Class shares. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. CNI CHARTER FUNDS | INVESTMENT MANAGER City National Asset Management, Inc. PORTFOLIO MANAGERS Barbara Bruser and Brian L. Garbe have served as portfolio managers for the Large Cap Value Fund since May 18, 2010, and the Fund’s inception on January 14, 2000, respectively. PURCHASE AND SALE OF FUND SHARES Institutional Class shares are available only to financial institutions and financial intermediaries for their own accounts or on behalf of their customers. Class N shares are intended for individual investors, partnerships, corporations, and other accounts. The Large Cap Value Fund has no minimum purchase or minimum shareholder account balance requirements; however, you will have to comply with the purchase and account balance minimums of the approved broker-dealer or other financial institution through which you purchase and hold shares of the Fund (each an “Authorized Institution”). The Fund may require each Authorized Institution to meet certain aggregate investment levels before it may open an account with the Fund on behalf of its customers. Contact your Authorized Institution for more information. The shares of the Large Cap Value Fund are redeemable. You may redeem your shares only through your Authorized Institution. To redeem shares of the Fund, you should contact your Authorized Institution and follow its procedures, including deadlines for receipt by the Authorized Institution of your share redemption instructions. Your Authorized Institution may charge a fee for its services, in addition to the fees charged by the Fund. TAX INFORMATION The Large Cap Value Fund intends to make distributions that may be taxed as ordinary income or capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Large Cap Value Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. CNI CHARTER FUNDS | Multi-Asset Fund INVESTMENT GOAL The Multi-Asset Fund seeks to generate a positive total return in excess of inflation in a manner consistent with capital preservation in all market environments. FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the Multi-Asset Fund. You pay no sales charges or transaction fees for buying or selling shares of the Multi-Asset Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Class N Management Fees 0.50% 0.50% Distribution (12b-1) Fee None 0.25% Other Expenses Shareholder Servicing Fee 0.25% 0.25% Other Fund Expenses 0.09% 0.10% Total Other Expenses 0.34% 0.35% Acquired Fund Fees and Expenses(1) 0.26% 0.26% Total Annual Fund Operating Expenses 1.10% 1.36% “Acquired Fund Fees and Expenses” are incurred indirectly by the Fund due to investments in other investment companies and pooled investment vehicles. The Total Annual Fund Operating Expenses above do not correlate to the ratio of expenses to average net assets given in the financial highlights (which reflects the Fund’s operating expenses but not “Acquired Fund Fees and Expenses”). EXAMPLE This Example is intended to help you compare the cost of investing in the Multi-Asset Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Multi-Asset Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class $ Class N $ PORTFOLIO TURNOVER The Multi-Asset Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 94% of the average value of its portfolio. CNI CHARTER FUNDS | PRINCIPAL INVESTMENT STRATEGIES The Multi-Asset Fund is a “fund of funds” and pursues its investment objective by investing all or a substantial portion of its assets in other mutual funds or other types of funds like exchange-traded funds (“underlying funds”). These underlying funds may include other funds in the CNI Charter Funds family, like the Corporate Bond Fund, the Government Bond Fund and the High Yield Bond Fund, which are also managed by City National Asset Management, Inc., (“CNAM”). The Multi-Asset Fund and any underlying funds primarily invest in the following asset classes: • Common and preferred equity securities of U.S. and foreign companies (including emerging market companies); • Securities issued or guaranteed by the U.S. Government, its agencies or government-sponsored enterprises; • Corporate debt securities of U.S. and foreign companies (including emerging market companies) of all ratings, including securities with below investment-grade ratings and unrated securities; • Inflation-indexed bonds; • Money market instruments; • Repurchase agreements; • Municipal securities; • Obligations of foreign governments, including governments of emerging market countries, or their subdivisions, agencies and government-sponsored enterprises; and • Options, futures contracts and swaps. Please review the remainder of this prospectus and the statement of additional information for more detailed descriptions of these principal investments and other securities in which the Multi-Asset Fund may invest. PRINCIPAL RISKS OF INVESTING IN THE FUND As with any mutual fund, there are risks to investing. Neither the Multi-Asset Fund nor CNAM can guarantee that the Fund will meet its investment goal. The Fund will expose you to risks that could cause you to lose money. Here are the principal risks to consider: Allocation – The Multi-Asset Fund’s performance depends on CNAM’s ability to anticipate correctly the relative potential returns and risks of the asset classes in which the Fund directly or indirectly invests. Underlying Funds – The risks associated with investing in the Fund are closely related to the risks associated with the securities and other investments held by the underlying funds. The ability of the Fund to achieve its investment goal depends in part upon the ability of the underlying funds to achieve their investment goals. The underlying funds may not achieve their investment goals. Market Risk of Equity Securities – By investing directly or indirectly in stocks, the Fund may expose you to a sudden decline in the share price of a particular portfolio holding or to an overall decline in the stock market. In addition, the Fund’s principal market segment may underperform other segments or the market as a whole. The value of your investment in the Fund will fluctuate daily and cyclically based on movements in the stock market and the activities of individual companies in the Fund’s portfolio. Market Risk of Fixed Income Securities – The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. The duration of these securities affects risk as well, with longer term securities generally more volatile than shorter term securities. In addition, the Fund’s principal market segment, or the market segment of an underlying fund, may underperform other segments or the market as a whole. Rating Agencies – A credit rating is not an absolute standard of quality, but rather a general indicator that reflects only the view of the originating rating agency. If a rating agency revises downward or withdraws its rating of a security in which the Fund or an underlying fund invests, that security may become less liquid or may lose value. Interest Rate Risk of Preferred Securities – Like fixed income securities, preferred stock generally decreases in value if interest rates rise and increases in value if interest rates fall. Government-Sponsored Entities – The Fund directly or indirectly invests in securities issued by government-sponsored entities, which securities may not be guaranteed or insured by the U.S. Government and may only be supported by the credit of the issuing agency. High Yield (“Junk”) Bonds – High yield bonds held by the underlying funds involve greater risks of default, downgrade, or price declines and are more volatile than investment grade securities. Issuers of high yield bonds may be more susceptible than other issuers to economic downturns and are subject to a greater risk that the issuer may not be able to pay interest or dividends and ultimately to repay principal upon maturity. Discontinuation of these payments could have a substantial adverse effect on the market value of the security. CNI CHARTER FUNDS | Municipal Obligations – U.S. state and local governments issuing municipal securities held by the underlying funds rely on taxes and revenues from private projects financed by municipal securities to pay interest and principal on municipal debt. The payment of principal and interest on these obligations may be adversely affected by a variety of factors at the state or local level, including poor statewide or local economic results, changing political sentiments, legislation, policy changes or voter-based initiatives, erosion of the tax base or revenues of the state or one or more local governments, natural disasters, or other economic or credit problems. Foreign government obligations are also subject to similar risks. Foreign Securities – Foreign investments held by the underlying funds tend to be more volatile than domestic securities, and are subject to risks that are not typically associated with domestic securities (e.g., changes in currency rates and exchange control regulations, unfavorable political and economic developments and the possibility of seizure or nationalization of companies, or the imposition of withholding taxes on income). Emerging Market Securities –Many of the risks with respect to foreign investments are more pronounced for investments in developing or emerging market countries. Emerging market countries may have government exchange controls, more volatile currency exchange rates, less market regulation, and less developed securities markets and legal systems. Their economies also depend heavily upon international trade and may be adversely affected by protective trade barriers and economic conditions of their trading partners. Derivatives –The Fund’s direct or indirect use of derivative instruments may involve other risks than those associated with investing directly in the securities in which it or an underlying fund primarily invests. Derivatives involve risks of improper valuation and ambiguous documentation and the risk that changes in the value of the derivative may not correlate perfectly with the underlying security. The use of derivatives may be speculative and may increase the Fund’s losses or reduce opportunities for gain. Management – The Fund’s performance depends on the portfolio managers’ skill in making appropriate investments. As a result, the Fund may underperform relative to the markets in which it invests or similar funds. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund or one or more underlying funds may invest 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with its investment goals. PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the Multi-Asset Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com to obtain updated performance information. This bar chart shows the performance of the Multi-Asset Fund’s Institutional Class shares based on a calendar year. Best Quarter 9.02% Q3 2009 Worst Quarter (8.11)% Q3 2008 This table shows the average annual total returns of each class of the Multi-Asset Fund for the periods ending December 31, 2009. The table also shows how the Fund’s performance compares to the Consumer Price Index (“CPI”) plus 500 basis points and with the returns of an index comprised of investments similar to those held by the Fund or the underlying funds. Average Annual Total Returns (for the periods ended December 31, 2009) One Year Life of Fund Inception Date Institutional Class 10/1/2007 Return Before Taxes 14.51% (2.05)% Return After Taxes on Distributions 13.66% (2.79)% Return After Taxes on Distributions and Sale of Fund Shares 9.40% (2.17)% Class N 10/1/2007 Return Before Taxes 14.23% (2.27)% CPI + 500 Basis Points 7.85% 6.65% 9/30/2007 S&P 500 Index 26.46% (10.96)% 9/30/2007 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The performance of Institutional Class shares does not reflect Class N shares’ Rule 12b-1 fees and expenses. After-tax returns for Class N shares will vary from the after-tax returns shown above for Institutional Class shares. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. CNI CHARTER FUNDS | INVESTMENT MANAGER City National Asset Management, Inc. PORTFOLIO MANAGERS Barbara Bruser and William C. Miller have served as portfolio managers for the Multi-Asset Fund since the Fund’s inception on October 1, 2007. PURCHASE AND SALE OF FUND SHARES Institutional Class shares are available only to financial institutions and financial intermediaries for their own accounts or on behalf of their customers. Class N shares are intended for individual investors, partnerships, corporations, and other accounts. The Multi-Asset Fund has no minimum purchase or minimum shareholder account balance requirements; however, you will have to comply with the purchase and account balance minimums of the approved broker-dealer or other financial institution through which you purchase and hold shares of the Fund (each an “Authorized Institution”). The Fund may require each Authorized Institution to meet certain aggregate investment levels before it may open an account with the Fund on behalf of its customers. Contact your Authorized Institution for more information. The shares of the Multi-Asset Fund are redeemable. You may redeem your shares only through your Authorized Institution. To redeem shares of the Multi-Asset Fund, you should contact your Authorized Institution and follow its procedures, including deadlines for receipt by the Authorized Institution of your share redemption instructions. Your Authorized Institution may charge a fee for its services, in addition to the fees charged by the Fund. TAX INFORMATION The Multi-Asset Fund intends to make distributions that may be taxed as ordinary income or capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Multi-Asset Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. CNI CHARTER FUNDS | Corporate Bond Fund INVESTMENT GOAL The Corporate Bond Fund seeks to provide current income (as the primary component of a total return intermediate duration strategy) by investing in a diversified portfolio of fixed income securities. FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the Corporate Bond Fund. You pay no sales charges or transaction fees for buying or selling shares of the Corporate Bond Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Class N Management Fees 0.40% 0.40% Distribution (12b-1) Fee None 0.25% Other Expenses Shareholder Servicing Fee 0.25% 0.25% Other Fund Expenses(1) 0.11% 0.11% Total Other Expenses 0.36% 0.36% Total Annual Fund Operating Expenses 0.76% 1.01% The Total Annual Fund Operating Expenses above do not correlate to the ratio of expenses to average net assets given in the financial highlights (which reflects the Fund’s operating expenses but not “Acquired Fund Fees and Expenses”). EXAMPLE This Example is intended to help you compare the cost of investing in the Corporate Bond Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Corporate Bond Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class $ 78 $ $ $ Class N $ PORTFOLIO TURNOVER The Corporate Bond Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 30% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES At least 80% of Corporate Bond Fund’s portfolio consists of fixed income securities that are investment grade corporate notes, bonds and debentures that are nationally traded, including U.S. government and agency securities and corporate issues of domestic and international companies denominated in U.S. dollars. The Fund may also purchase mortgage-backed and asset-backed instruments whose maturities and durations are consistent with an intermediate term strategy and shares of money market mutual funds whose objectives are consistent with the Fund’s objectives. The average duration of the Fund’s portfolio typically ranges from two to six years. Please review the remainder of this prospectus and the statement of additional information for more detailed descriptions of these principal investments and other securities in which the Corporate Bond Fund may invest. CNI CHARTER FUNDS | PRINCIPAL RISKS OF INVESTING IN THE FUND As with any mutual fund, there are risks to investing. Neither the Corporate Bond Fund nor City National Asset Management, Inc., the Fund’s investment adviser (“CNAM”), can guarantee that the Fund will meet its investment goal. The Fund will expose you to risks that could cause you to lose money. Here are the principal risks to consider: The Effect of Interest Rates – The Fund’s yield typically moves in the same direction as movements in short-term interest rates, although it does not do so as quickly. Market Risk of Fixed Income Securities – The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. The duration of these securities affects risk as well, with longer term securities generally more volatile than shorter term securities. In addition, the Fund’s principal market segment may underperform other segments or the market as a whole. Issuers – The Fund may be adversely affected if the issuers of securities that the Fund holds do not make their principal or interest payments on time. Prepayments – As a general rule, prepayments of the principal of the loans underlying mortgage-backed or other pass-through securities increase during a period of falling interest rates and decrease during a period of rising interest rates. In periods of declining interest rates, as a result of prepayments the Fund may be required to reinvest its assets in securities with lower interest rates. In periods of increasing interest rates, the securities subject to prepayment risk held by the Fund may exhibit price characteristics of longer-term debt securities. Extension – Rising interest rates can cause the average maturity of the Fund’s holdings of mortgage-backed and other pass-through securities to lengthen unexpectedly due to a drop in prepayments. This would increase the sensitivity of the Fund to rising rates and the potential for price declines of portfolio securities. Rating Agencies – A credit rating is not an absolute standard of quality, but rather a general indicator that reflects only the view of the originating rating agency. If a rating agency revises downward or withdraws its rating of a security in which the Fund invests, that security may become less liquid or may lose value. Management – The Fund’s performance depends on the portfolio managers’ skill in making appropriate investments. As a result, the Fund may underperform relative to the fixed income market or similar funds. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the Corporate Bond Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com to obtain updated performance information. This bar chart shows the performance of the Corporate Bond Fund’s Institutional Class shares based on a calendar year. Best Quarter 4.49% Q3 2001 Worst Quarter (2.84)% Q3 2008 CNI CHARTER FUNDS | This table shows the average annual total returns of each class of the Corporate Bond Fund for the periods ending December 31, 2009. The table also shows how the Fund’s performance compares with the returns of an index comprised of companies similar to those held by the Fund. Average Annual Total Returns (for the periods ended December 31, 2009) One Year Five Years Ten Years or Life of Fund Inception Date Institutional Class 1/14/2000 Return Before Taxes 9.43% 4.29% 5.46% Return After Taxes on Distributions 8.04% 2.81% 3.68% Return After Taxes on Distributions and Sale of Fund Shares 6.09% 2.78% 3.61% Class N 4/13/2000 Return Before Taxes 9.14% 4.02% 5.17% Barclays Capital U.S. Intermediate Corporate Bond Index 18.56% 4.66% 6.46% 1/31/2000 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The performance of Institutional Class shares does not reflect Class N shares’ Rule 12b-1 fees and expenses. After-tax returns for Class N shares will vary from the after-tax returns shown above for Institutional Class shares. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. INVESTMENT MANAGER City National Asset Management, Inc. PORTFOLIO MANAGERS Rodney J. Olea and William C. Miller have served as portfolio managers for the Corporate Bond Fund since the Fund’s inception on January 14, 2000 and since 2001, respectively. PURCHASE AND SALE OF FUND SHARES Institutional Class shares are available only to financial institutions and financial intermediaries for their own accounts or on behalf of their customers. Class N shares are intended for individual investors, partnerships, corporations, and other accounts. The Corporate Bond Fund has no minimum purchase or minimum shareholder account balance requirements; however, you will have to comply with the purchase and account balance minimums of the approved broker-dealer or other financial institution through which you purchase and hold shares of the Fund (each an “Authorized Institution”). The Fund may require each Authorized Institution to meet certain aggregate investment levels before it may open an account with the Fund on behalf of its customers. Contact your Authorized Institution for more information. The shares of the Corporate Bond Fund are redeemable. You may redeem your shares only through your Authorized Institution. To redeem shares of the Fund, you should contact your Authorized Institution and follow its procedures, including deadlines for receipt by the Authorized Institution of your share redemption instructions. Your Authorized Institution may charge a fee for its services, in addition to the fees charged by the Fund. TAX INFORMATION The Corporate Bond Fund intends to make distributions that may be taxed as ordinary income or capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Corporate Bond Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. CNI CHARTER FUNDS | Government Bond Fund INVESTMENT GOAL The Government Bond Fund seeks to provide current income (as the primary component of a total return intermediate duration strategy) by investing primarily in U.S. Government securities. FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the Government Bond Fund. You pay no sales charges or transaction fees for buying or selling shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Class N Management Fees 0.43% 0.43% Distribution (12b-1) Fee None 0.25% Other Expenses Shareholder Servicing Fee 0.25% 0.25% Other Fund Expenses(1) 0.10% 0.10% Total Other Expenses 0.35% 0.35% Total Annual Fund Operating Expenses 0.78% 1.03% The Total Annual Fund Operating Expenses above do not correlate to the ratio of expenses to average net assets given in the financial highlights (which reflects the Fund’s operating expenses but not “Acquired Fund Fees and Expenses”). EXAMPLE This Example is intended to help you compare the cost of investing in the Government Bond Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Government Bond Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class $ 80 $ $ $ Class N $ PORTFOLIO TURNOVER The Government Bond Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 30% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES At least 80% of Government Bond Fund’s portfolio consists of U.S. Government securities either issued or guaranteed by the U.S. Government or its agencies or instrumentalities. The Fund may also purchase mortgage-backed and asset-backed instruments issued by the U.S. Government or government sponsored agencies whose maturities and durations are consistent with an intermediate term strategy and may also purchase shares of money market mutual funds whose objectives are consistent with the Fund’s objectives. The average duration of the Fund’s portfolio typically ranges from two to six years. Please review the remainder of this prospectus and the statement of additional information for more detailed descriptions of these principal investments and other securities in which the Government Bond Fund may invest. CNI CHARTER FUNDS | PRINCIPAL RISKS OF INVESTING IN THE FUND As with any mutual fund, there are risks to investing. Neither the Government Bond Fund nor City National Asset Management, Inc., the Fund’s investment adviser (“CNAM”), can guarantee that the Fund will meet its investment goal. The Fund will expose you to risks that could cause you to lose money. Here are the principal risks to consider: The Effect of Interest Rates – The Fund’s yield typically moves in the same direction as movements in short-term interest rates, although it does not do so as quickly. Market Risk of Fixed Income Securities – The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. The duration of these securities affects risk as well, with longer term securities generally more volatile than shorter term securities. In addition, the Fund’s principal market segment may underperform other segments or the market as a whole. Government-Sponsored Entities – The Fund invests in securities issued by government-sponsored entities which may not be guaranteed or insured by the U.S. Government and may only be supported by the credit of the issuing agency. Issuers – The Fund may be adversely affected if the issuers of securities that the Fund holds do not make their principal or interest payments on time. Prepayments – As a general rule, prepayments of the principal of the loans underlying mortgage-backed or other pass-through securities increase during a period of falling interest rates and decrease during a period of rising interest rates. In periods of declining interest rates, as a result of prepayments the Fund may be required to reinvest its assets in securities with lower interest rates. In periods of increasing interest rates, the securities subject to prepayment risk held by the Fund may exhibit price characteristics of longer-term debt securities. Extension – Rising interest rates can cause the average maturity of the Fund’s holdings of mortgage-backed and other pass-through securities to lengthen unexpectedly due to a drop in prepayments. This would increase the sensitivity of the Fund to rising rates and the potential for price declines of portfolio securities. Rating Agencies – A credit rating is not an absolute standard of quality, but rather a general indicator that reflects only the view of the originating rating agency. If a rating agency revises downward or withdraws its rating of a security in which the Fund invests, that security may become less liquid or may lose value. Management – The Fund’s performance depends on the portfolio managers’ skill in making appropriate investments. As a result, the Fund may underperform relative to the fixed income market or similar funds. Defensive Investments – During unusual economic or market conditions, or for temporary defensive or liquidity purposes, the Fund may invest 100% of its assets in cash or cash equivalents that would not ordinarily be consistent with the Fund’s investment goals. PERFORMANCE The bar chart and the performance table that follow illustrate some of the risks and volatility of an investment in the Government Bond Fund for the indicated periods. Of course, the Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Call 1-888-889-0799 or visit www.cnicharterfunds.com to obtain updated performance information. This bar chart shows the performance of the Government Bond Fund’s Institutional Class shares based on a calendar year. Best Quarter 4.74% Q3 2001 Worst Quarter (1.39)% Q2 2004 CNI CHARTER FUNDS | This table shows the average annual total returns of each class of the Government Bond Fund for the periods ending December 31, 2009. The table also shows how the Fund’s performance compares with the returns of an index comprised of investments similar to those held by the Fund. Average Annual Total Returns (for the periods ended December 31, 2009) One Year Five Years Ten Years or Life of Fund Inception Date Institutional Class 1/14/2000 Return Before Taxes 2.49% 3.76% 4.72% Return After Taxes on Distributions 1.41% 2.40% 3.19% Return After Taxes on Distributions and Sale of Fund Shares 1.61% 2.41% 3.14% Class N 4/13/2000 Return Before Taxes 2.23% 3.47% 4.39% Barclays Capital U.S. Intermediate Government Bond Index (0.32)% 4.74% 5.74% 1/31/2000 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The performance of Institutional Class shares does not reflect Class N shares’ Rule 12b-1 fees and expenses. After-tax returns for Class N shares will vary from the after-tax returns shown above for Institutional Class shares. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. INVESTMENT MANAGER City National Asset Management, Inc. PORTFOLIO MANAGERS Rodney J. Olea and Paul C. Single have served as portfolio managers for the Government Bond Fund since the Fund’s inception on January 14, 2000 and since 2003, respectively. PURCHASE AND SALE OF FUND SHARES Institutional Class shares are available only to financial institutions and financial intermediaries for their own accounts or on behalf of their customers. Class N shares are intended for individual investors, partnerships, corporations, and other accounts. The Government Bond Fund has no minimum purchase or minimum shareholder account balance requirements; however, you will have to comply with the purchase and account balance minimums of the approved broker-dealer or other financial institution through which you purchase and hold shares of the Fund (each an “Authorized Institution”). The Fund may require each Authorized Institution to meet certain aggregate investment levels before it may open an account with the Fund on behalf of its customers. Contact your Authorized Institution for more information. The shares of the Government Bond Fund are redeemable. You may redeem your shares only through your Authorized Institution. To redeem shares of the Fund, you should contact your Authorized Institution and follow its procedures, including deadlines for receipt by the Authorized Institution of your share redemption instructions. Your Authorized Institution may charge a fee for its services, in addition to the fees charged by the Fund. TAX INFORMATION The Government Bond Fund intends to make distributions that may be taxed as ordinary income or capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Government Bond Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. CNI CHARTER FUNDS | California Tax Exempt Bond Fund INVESTMENT GOAL The California Tax Exempt Bond Fund seeks to provide current income exempt from federal and California state income tax (as the primary component of a total return strategy) by investing primarily in California municipal bonds. FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the California Tax Exempt Bond Fund. You pay no sales charges or transaction fees for buying or selling shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Class N Management Fees 0.27% 0.27% Distribution (12b-1) Fee None 0.25% Other Expenses Shareholder Servicing Fee 0.25% 0.25% Other Fund Expenses(1) 0.10% 0.10% Total Other Expenses 0.35% 0.35% Total Annual Fund Operating Expenses 0.62% 0.87% “Acquired Fund Fees and Expenses” are incurred indirectly by the Fund due to investments in other investment companies and pooled investment vehicles. The Total Annual Fund Operating Expenses above do not correlate to the ratio of expenses to average net assets given in the financial highlights (which reflects the Fund’s operating expenses but not “Acquired Fund Fees and Expenses”). EXAMPLE This Example is intended to help you compare the cost of investing in the California Tax Exempt Bond Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the California Tax Exempt Bond Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class $
